Citation Nr: 0524760	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  94-30 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1993 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The case was previously before the 
Board in October 2003, when the claim for new and material 
evidence to reopen the previously denied claim for service 
connection for PTSD was granted, and the claim for service 
connection for PTSD was remanded for further development.  
The case is now again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and has 
adequately notified the veteran of the evidence necessary to 
substantiate, the claim addressed in this decision.

2.  The medical evidence does not establish that the veteran 
manifests a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or by military service.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims ((Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to VCAA enactment, in February 1993.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

However, in November 2002, the RO issued a supplemental 
statement of the case (SSOC) in which it reconsidered the 
veteran's claim under the VCAA.  The RO found that new and 
material evidence had been submitted to reopen the previously 
denied claim for service connection for PTSD, but that 
sufficient evidence to establish a diagnosis of the 
disability or to allow verification of the claimed stressors 
was not found.  The claim for service connection for PTSD was 
denied.  With the SSOC, the RO also provided notice of the 
changes in law and regulation effected by VCAA.

The case came before the Board in October 2003, at which time 
the Board held that new and material evidence to reopen the 
previously denied claim for service connection for PTSD had 
been received, and remanded the claim of service connection 
for PTSD for further development, including to proffer the 
veteran VA examination and to attempt to verify his averred 
stressors.

Pursuant to the Board's remand, the RO issued a VCAA letter 
in February 2004.  This letter addresses the issue of service 
connection for PTSD, but is deficient in that it is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The AOJ's February 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  
The November 2002 SSOC directly asked the veteran to supply 
evidence of a diagnosis of PTSD and to provide information to 
enable verification of his claimed stressors.  In addition, 
the November 2002 and April 2005 SSOCs contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Furthermore, the RO sent a letter, dated in November 2004, 
advising that the New York, New York VA Medical Center (VAMC) 
had responded that there were no records of treatment 
accorded the veteran available.  The RO asked the veteran to 
submit these records.  The veteran did not respond.  The 
veteran did respond to other requests for information, 
submitting a new stressor statement and an authorization for 
the release of private medical information provided by Mr. 
Sewell, C.S.W., in December 2004.  The information he 
provided identified no new sources of treatment records.  
Rather, the veteran indicated that he believed the VA already 
had all records of treatment provided him by Mr. Sewell.  

The Board notes that the October 2003 remand requested 
further development by the RO to verify the veteran's 
stressors.  In addition, the Board asked the RO to request 
treatment records under both spellings of the veteran's name.  
Neither of these actions was completed.  However, in the 
present case, the Board finds that further remand for 
compliance is not necessary.  This is so because, as will be 
discussed more fully below, the veteran underwent VA 
examination in April 2005, at which time he was found not to 
manifest PTSD.  Absent a diagnosis of PTSD, it is not 
necessary to verify the averred stressors.  In the case of 
the searching under alternate spellings of the veteran's 
name, the Board observes that the veteran's identification 
number was correctly identified and that in both cases, a 
letter and form were both sent out.  Both spellings of the 
veteran's name were identified on the form.  Two requests 
were sent to the New York, New York VAMC, and that treatment 
records were successfully obtained from the VAMC in Albany, 
New York.  Moreover, the veteran was advised of the failure 
to locate the records at VAMC New York, New York, and he did 
not offer augmenting information or respond that the records 
did, in fact exist.  Concerning treatment records from Mr. 
Sewell, the veteran responded, as noted above, that the VA 
had all relevant records already.  Given the foregoing, the 
Board finds that further remand to verify stressors and make 
further attempts to obtain treatment records from the VAMC in 
New York, New York is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim at issue here; see also 38 C.F.R. § 20.1102 
(2004) (harmless error).   

Furthermore, under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify-other 
than that which was discussed above.  Hence, not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, the medical evidence reflects that the 
veteran does not currently manifest PTSD.

The medical evidence of record shows that the veteran 
underwent VA examination in August 1988, at which time he was 
evaluated for a psychiatric condition.  The report shows 
objective observations of an articulate, mildly to moderately 
anxious individual, at times overly loquacious, but overly 
serious as well.  No hallucinations or delusions were 
observed, and the examiner found no evidence of psychotic 
phenomenon.  Organic, recent, and remote memory, as well as 
concentration and attention span were found to be good.  
Insight was found to be fair, judgment, intact.  The veteran 
reported symptoms of periodic insomnia, risk taking, lack of 
emotional involvement in close relationships, lack of emotion 
in general, various obsessions-particularly with regard to 
Vietnam.  He described feeling depressed and fleeting 
suicidal ideation without intent.  He was able to recognize 
that his self-destructive and harmful behaviors, such as risk 
taking, may represent suicidal behavior.  The veteran 
identified his stressors as including memories of children, 
civilian children feeding off garbage and looking as though 
they were destitute, starved for medical attention, and 
starved for food.  He reported memories of artillery scenes 
but stated that they were peripheral, as he was not himself 
involved in combat.  He reported receiving no treatment for 
his symptoms.  The examiner noted:

In summary, this individual presents with 
what appears to be a somewhat atypical 
but emerging picture of a post traumatic 
stress disorder.  There are times in 
which he manifests other stigmata such as 
increased startle response and a 
decreased social life, however, these are 
not well born out in the current history. 

The VA examining psychiatrist diagnosed PTSD, atypical, 
chronic and delayed in AXIS I and narcissistic personality 
disorder in AXIS II.  The VA examining general medical 
physician diagnosed no general medical disease in AXIS I and 
a history of possible PTSD in AXIS II.  There is no 
indication that either examiner reviewed the veteran's claims 
file in conjunction with their examinations.

In February 1990, the veteran submitted the statements of his 
uncle, a friend, and a co-worker.  The statement of his 
uncle, dated in January 1990, establishes the uncle's 
observation that the veteran was a normal young man prior to 
Vietnam.  He had an out-going personality and enjoyed 
socializing.  But these attributes changed as a result of 
Vietnam, the uncle observed.  The veteran wrote to the uncle 
while he was in Vietnam, the uncle stated, describing some of 
the events that occurred, including events the veteran avers 
now are his stressors, including the incident wherein a 
Vietnamese threw a hand grenade into a bar in which the 
veteran was with friends.  It did not detonate, but the 
Vietnamese police reportedly gunned down a number of 
civilians in their efforts to get the man who tossed the 
grenade.  The savagery of these deaths, the uncle said the 
veteran wrote, disturbed him.  After the veteran came home, 
the uncle stated, he initially seemed happy and got a job in 
sales with a good future, but changed over time.  He began to 
talk about Vietnam.  He quit his job in sales and took a job 
with a factory on the night shift.  He drank on Sundays.  He 
became more remote from family.  He returned to school and 
became a Vietnam Veterans peer counselor.  His focus shifted 
from the war to the government's mistreatment of veterans.  
It became an obsession.  The uncle observed the veteran came 
home from Vietnam a totally different person.

The statement of the veteran's friend, dated in February 
1990, who also knew him before he went to Vietnam, concurred, 
remembering a pacifist individual, laid back prior to Vietnam 
and very changed after.  The friend stated that the veteran 
also described to him the incident involving the hand grenade 
and the police killing civilians in an effort to get the guy 
who threw the grenade.  The friend noted that the veteran was 
obsessed with this event after the war.

The statement of the co-worker, dated in February 1990, 
states that he met the veteran after Vietnam when both were 
students.  He said that he would meet with the veteran and a 
group of his other Vietnam veteran friends, and on one 
occasion they discussed their war experiences openly.  The 
veteran later admitted to the friend that he felt very guilty 
at having survived the Vietnam War without being wounded.  He 
said that eleven men from his hometown had been killed.  He 
shared the experience involving the grenade, stating that was 
the closest he came to being hurt, but that innocent women 
and children had been killed.  He stated he was haunted by 
his apparent immunity to injury.

In March 1994, the veteran's treating social worker, Kenneth 
Sewell, M.S.W., C.S.W., submitted a statement indicating that 
he had treated the veteran for four years.  He offered the 
following observations:

This person has exhibited most of the 
symptoms of PTSD including numerous bouts 
of depression in which he suffers sleep 
and appetite disturbances and a loss of 
interest in activities normally enjoyed.  
He has a history of rocky relationships 
that are short-lived including two 
marriages and two live-in girlfriends.  
He oftentimes alienates himself from 
others, he is very isolative at times and 
puts an enormous amount of time and 
effort into helping other Vietnam 
veterans.  This has been the cause of the 
end of at least one marriage and two 
other relationships.  He reports an 
exaggerated startle response and numerous 
episodes of rage.

... From working with and knowing him over 
the past four years I can agree that he 
suffers from Post Traumatic Stress 
Disorder directly related to his military 
experience in Vietnam ... I find that he 
suffers much guilt from his experiences 
and assumes much blame for the death of 
several of his friends.  This is directly 
related to the trauma he suffered at the 
hands of his own comrades.  His life has 
been adversely affected by this traumatic 
experience and causes him much pain to 
this date.

In August 1994, Mr. Sewell offered a second statement in 
which he noted that the veteran had been divorced, and that 
his PTSD symptoms contributed to his divorce.  Although 
unemployed, he continued to help Vietnam veterans in an 
effort to deal with his survival guilt.  The social worker 
noted that the veteran continued to experience survival guilt 
and periods of rage, to abuse alcohol, and to isolate and 
alienate others unless to serve a Vietnam veteran.  

Although [the veteran] is an intelligent 
man and has substantial experience in the 
field of human services, he is unable to 
secure gainful employment at this time 
and has not shown by history an ability 
maintain any position.

From my experience with working with PTSD 
victems (sic), I find that [the veteran] 
indeed meets the new DSM:  IV criteria 
for PTSD and can show how his war time 
experiences relate to his having said 
illness.  I believe that his work history 
can also point to his PTSD affecting his 
industrial adaptability as well as his 
social adaptability.

I believe that [the veteran's] service 
related disabilities leave him socially 
and industrially disabled.

In March 1998, the veteran underwent further VA examination.  
The examiner stated that he reviewed the veteran's records in 
conjunction with examining the veteran.  In particular, the 
examiner reviewed a statement the veteran provided in March 
1989 identifying his stressors, and the examiner concurred 
that these stressors would be sufficient to account for a 
later development of PTSD.  However, the examiner noted that 
his examination of the veteran did not reveal much evidence 
of such a disorder currently.

The veteran reported additional symptoms of feeling that 
there are things he should have done in Vietnam that he did 
not do.  The unit he trained with went into combat and many 
were killed and injured.  But the veteran was removed from 
that unit and assigned to another one and did not see combat.  
His culture, the veteran explained, considered it unmanly to 
back away from a fight.  The examiner noted that the veteran 
did not express any upsetting dreams or flashbacks, and the 
examiner opined that the symptomatology described was fairly 
mild and did not much related to PTSD.

The examiner objectively observed the veteran to talk very 
easily and to be quite composed.  The examiner found no sign 
of anxiety or of the veteran being upset.  The veteran was 
relevant in response to direct questions and his affect 
seemed appropriate.  There was no sign of thought disorder.  
He was fully oriented and exhibited no memory impairment.  
The veteran reported no treatment for his condition.

The examiner found no disorder in AXIS I and in AXIS II 
personality disorder not otherwise specified.  In AXIS IV, 
the examiner noted concern about not having been in combat.  
He offered the following opinion:

All in all, I do not see this patient as 
being particularly disturbed and 
certainly I see no basis for diagnosing 
him as having post-traumatic stress 
disorder.  More than anything, he seems 
to have had some kind of a personality 
disorder which probably predates his 
military experience and has affected his 
relationships with women.  He has a thing 
about his manliness and I think that his 
concerns about Vietnam are largely 
related to the fact that his failure to 
participate in combat with the others may 
have called him to question his manliness 
and I think his later risk-taking 
behavior is similarly related to this 
problem.

The Board notes that the record presents evidence of the 
continuity of the presentation of some observed behavior 
which differed from that behavior the veteran exhibited prior 
to entrance to active service, as established by statements 
afforded by the veteran's uncle and friend.  Moreover, the 
record presents evidence of observation of some symptoms and 
a diagnosis of PTSD by the social worker, as well as by the 
August 1988 VA examination report, albeit the examiner then 
qualified his diagnosis by describing the PTSD exhibited by 
the veteran as atypical and emerging.  Given the discrepancy 
between this diagnosis and that presented in March 1998, and 
the conflict between the March 1998 VA examination report and 
Mr. Sewell's findings, the Board, after reopening the 
previously denied claim in its October 2003 decision, 
remanded the issue for further development, including to 
obtain VA treatment records and to accord the veteran a VA 
examination with review of the entire record.

The resultant VA examination, dated in April 2005, is of 
record.  The examiner stated he had reviewed the veteran's 
claims file, and referenced both Mr. Sewell's report and the 
previous, 1998 VA examination report.  The veteran reported 
receiving counseling in the 90s secondary to marital problems 
in which he discussed some of his PTSD issues, but stated 
that he never returned for psychiatric treatment.  He 
reported he was not presently receiving any psychiatric 
treatment.  The veteran described himself as usually happy 
but angrier since the Iraq war.  He stated he had had periods 
of detachment, but more in the past.  He stated he 
experienced no distressing dreams or flashbacks of his 
Vietnam experiences, and that he does not seem to avoid 
thoughts or activities associated with any real trauma.  For 
instance, the examiner explained, the veteran will get very 
angry about the Iraq war and may debate it with someone, but 
he is not distressed or depressed about it.  The veteran 
reported no difficulty with sleep or concentration.  He 
described having some hypervigilance but no exaggerated 
startle response.

The examiner observed the veteran to present as somewhat 
anxious but oriented times three.  Speech was observed to be 
spontaneous, logical, and relevant; recent and remote memory, 
intact.  No indication of thought disorder, delusions, or 
hallucinations were evidenced or reported.  The veteran 
denied impaired impulse control, depression, suicidal or 
homicidal ideations, and anxiety or panic attacks.  

The examiner found the veteran did not fully meet the 
criteria for PTSD, as designated in the Diagnostic and 
Statistical Manual of Mental Disorders (4th Ed., 1994) (DSM-
IV) and, rather, found the veteran to be functioning rather 
well, except for some irritability.

The examiner found the veteran to exhibit no diagnosis in 
AXIS I or II.

VA treatment records reflect complaints of and treatment of 
other conditions, such as hypercholesterolemia and seborrheic 
keratotic lesions, but not treatment for or diagnosis of 
PTSD.

The Board has considered all the medical evidence of record 
and finds that the veteran does not manifest PTSD.  In coming 
to this conclusion, the Board gives more probative weight to 
the April 2005 VA examination report, which was conducted 
most recently and by a psychologist whose opinion was 
informed by examination of the veteran in addition to review 
of the entire claims file-to include treatment records, 
previous evaluations of the veteran, and the statements 
proffered by Mr. Sewell and the veteran's witnesses.  In 
addition, the Board notes that the April 2005 report 
corroborates the findings of the March 1998 VA examination 
report, which was similarly informed by a review of the 
medical record and reflects findings of no disorder in AXIS 
I.

Assuming, without finding, that the August 1988 VA 
examination report established a diagnosis of PTSD, the Board 
yet observes that the August 1988 VA examination report was 
conducted absent review of the veteran's claims file.  
Nonetheless, the Board points out that the diagnosis 
proffered by the August 1988 report was not a clear one.  The 
examiner, a psychiatrist and M.D., qualified the diagnosis by 
stating that the picture of PTSD the veteran then presented 
was one of an emerging disorder, rather than one that was 
immediately present.  Moreover, the diagnosis proffered by 
the general medical examiner noted a history possible of PTSD 
rather than a current diagnosis of PTSD.

Hence, the only clear diagnosis of PTSD presented in the 
record is that proffered by the veteran's social worker, Mr. 
Sewell.  Mr. Sewell is not a psychiatrist or a psychologist.  
While the Board acknowledges Mr. Sewell's expertise as a 
social worker, the Board observes that his qualifications are 
simply not that of a psychiatrist or a psychologist.  
Moreover, the Board observes that his statement, while 
informed by treatment of the veteran over four years, was not 
informed by an independent review of the veteran's claims 
file, including his medical record.  Mr. Sewell's opinion 
cannot, therefore, carry the probative weight as the opinions 
of the March 1998 and April 2005 VA examining psychologists.

The medical evidence presents no other findings, opinions, or 
other expert medical evidence establishing that the veteran 
manifests PTSD that may be attributed to his experiences 
during active service in Vietnam.  

Accordingly, the Board regretfully finds that the medical 
evidence cannot establish that the veteran manifests PTSD 
that is the result of his active service.

Where, as here, the claim turns on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he manifests PTSD that may be 
etiologically linked to service.  Consequently, his 
statements are competent with regard to his subjective 
complaints and his history, but they do not constitute 
competent medical evidence for the purpose of establishing 
current disability, or of showing a causal connection between 
current complaints and service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

With regret, the Board finds that absent medical evidence 
supporting a current diagnosis of PTSD, the Board is not able 
to find that the veteran manifests PTSD that is the result of 
his active service.

Hence, as the medical evidence does not reflect that the 
veteran currently manifests PTSD, the preponderance of the 
evidence is against finding that the veteran manifests PTSD 
that may be etiologically related to his active service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, and 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.3.07, 3.309, 3.385.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also Espiritu, 
supra. 

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for PTSD.  The benefits 
sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


